DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Pre-Amendment filed on May, 27, 2021.
Claim 1 has been canceled.
New claims 2-26 have been added. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4, 11-17 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (2005/0077424)
Regarding claim 2, Schneider discloses a computer-implemented method (see abstract, figs.1-2, element 10/10’, paragraphs [0018-0019], [0021], [0059-0061] and its description) comprising: receiving, at a sensing device, a plurality of signals that are 
Regarding claim 3, Schneider further discloses the determining a plurality of candidate locations based on the plurality of signals that are transmitted from the target area, wherein one or more of the plurality of candidate locations are used to determine the location of the terrestrial device (see fig.1, element 30, 12-16, fig.2, element 74, 76, paragraphs [0030], [0059-0061] and its description).
Regarding claim 4, Schneider further discloses the determining the location of the terrestrial device in response to processing the respective arrival time of the at least one signal, the information indicating the position of the sensing device, and at least one candidate location of the plurality of candidate locations (see abstract, fig.1, elements 
Regarding claim 11, Schneider further discloses the determining the location of the terrestrial device in multiple dimensions using a single sensing device that is an orbiting satellite (see paragraph [0014]).
Regarding claim 12, Schneider further discloses the sensing device is an orbiting satellite capable of a Medium Earth Orbit (MEO) or a Geosynchronous Orbit (GEO) (see paragraphs [0014], [0019]).
Regarding claim 13, Schneider further discloses the identifying information indicating the position of the sensing device comprises: identifying the position of the sensing device based on a Global Positioning System of the sensing device (see abstract, fig.1, element 30, fig.2, element 74, paragraphs [0021-0024], [0030], [0059-0061] and its description).
Regarding claim 14, Schneider further discloses the sensing device is a non-geostationary satellite (see fig.2, element 74, paragraphs [0059-0061] and its description).
Regarding claim 25, Schneider further discloses the sensing device is an orbiting satellite capable of a Medium Earth Orbit (MEO) or a Geosynchronous Orbit (GEO) (see paragraphs [0014], [0019]); and identifying information indicating the position of the sensing device comprises: identifying the position of the sensing device based on a Global Positioning System of the sensing device (see abstract, fig.1, element 30, fig.2, element 74, paragraphs [0014], [0019], [0021-0024], [0030], [0059-0061] and its description).

Regarding claims 15-17, 24 and 26 recite limitations substantially similar to the claims 2-4 and 11. Therefore, these claims were rejected for similar reasons as stated above. 

Examiner's Note: A spacecraft is a vehicle or machine designed to fly in outer space. A type of artificial satellite, spacecraft are used for a variety of purposes

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (2005/0077424) in view of Lu (20120309288).
Regarding claim 10, Schneider discloses all the subject matter described above, except determining the location of the terrestrial device in multiple dimensions. However, Lu discloses a system and method comprising the determining the location of the terrestrial device comprises: determining the location of the terrestrial device in multiple dimensions (see abstract, fig.2, element 100, 115, 120, 125, fig.3, 350-6, paragraphs [0002], [0005], [0014-0016], [0055] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding claim 23 recites limitations substantially similar to the claim 10. Therefore, this claim was rejected for similar reasons as stated above. 

Allowable Subject Matter
Claims 5-9 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647